DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 7-8, and 10-11 are pending in the application. 
	Claims 3-6 and 9 have been canceled by Applicant.
	Claims 8 and 10-11 have been withdrawn from current consideration as being drawn to a non-elected species (see below).
	In Applicant’s most recent response filed 26 September 2022, claims 3-6 were cancelled and claims 1-2 and 7 were amended.  These amendments have been entered.
	Claims 1-2 and 7 remain under current consideration by the Examiner.

Note on Manner of Making Amendments
	In the response filed 26 September 2022, Applicant canceled claims 3-6.  However, in the listing of claims filed therewith, the text of claims 3-6 was presented.  Examiner notes that the text of a canceled claim must not be presented, as required by 37 CFR 1.121(c)(4)(i), which states “No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered.’” 
	Applicant is reminded that any future listing of the claims must properly present all claims, along with their proper status identifiers, or the response may be held as Non-Compliant.
Abstract
Applicant’s replacement Abstract was received with the response filed 26 September 2022 and is acceptable.
Drawings
Examiner notes that the amendment of claim 1 in the response filed 26 September 2022 has overcome the Drawings Objection previously set forth in the Office Action mailed 29 August 2022.  Accordingly, the Drawings filed 02 August 2020 are acceptable.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  Lines 6-8 of claim 1 should be amended as follows:
--wherein the support base is located on the top of the flat box finisher housing and wherein the opening on the top surface of the support base exposes the top of the flat box finisher housing and wherein the opening of the support base [[as]] has a height;--
Re Claim 7:  Claim 7 should be amended as follows in order to more clearly distinguish the “pivot pin” of claim 7 from the “pivot pin” of claim 1:
--7.  The securing mechanism for a flat box finisher of Claim 1 further comprising: 
a handle pivot pin located on the base unit wherein the handle pivot pin is capable of allowing the handle portion to rotate with respect to the base unit.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the height of the support base" in line 13.  There is insufficient antecedent basis for this limitation in the claim since no height of the “support base” has been previously defined, rather a height of the “opening of the support base” was previously defined in line 8 of the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “height of the opening of the support base”.
Clarification and correction are required.
Re Claims 2 and 7:  These claims are considered indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pool (US Patent 6,146,039) in view of Baratta (US Patent Application Publication 2018/0327981).
	Re Claim 1, as best understood by the Examiner:  Pool discloses a securing mechanism for a flat box finisher (10; Figs. 1-9) comprising: 
a flat box finisher housing (11; Fig. 1) having a top (cover 20), a bottom (12; Fig. 3), a front (16; Fig. 2), a back (near ratchet 51; Fig. 1), a first side (15), a second side (17) wherein the top (20) of the housing is a lid (cover 20); 
a support base (the raised rim surrounding the cover 20; see annotated Fig. 9 below) having a front (adjacent to front side 16), a back (adjacent to ratchet 52), a top surface (the uppermost surface), a bottom surface (interfacing with the upper surface of cover 20), a first side (adjacent side 15), a second side (adjacent side 17), and an opening (the socket formed by the wall of the raised rim; see annotated Fig. 9 below) on the top surface extending to the bottom surface; 
wherein the support base is located on the top (20) of the flat box finisher housing and wherein the opening on the top surface of the support base exposes the top (20) of the housing of the flat box finisher housing and wherein the opening of the support base as a height; 
a base unit (see annotated Fig. 9 below) of a handle portion (21) wherein the base unit has a top surface (the uppermost surface), a bottom surface (the lower surface adjacent to cover 20), a front (the edge nearest front 16), a back (the edge nearest mounting axle 33; Fig. 9) , a first side (the edge nearest side 15) and a second side (the edge nearest side 17).


    PNG
    media_image1.png
    575
    582
    media_image1.png
    Greyscale

Pool fails to explicitly disclose wherein a perimeter of the base unit is of substantially the same size and shape as the opening of the support base such that the base unit snugly fits into the opening of the support base; wherein the height of the base unit and the height of the opening of the support base are identical; wherein the top surface of the base unit is flush with the top surface of the support base when the base unit is placed into the opening of the support base during use; a pivot pin secured to the top surface of the support base and completely above the opening of the support base wherein the pivot pin passes through an elongated rotating grasping mechanism; wherein the elongated rotating grasping mechanism is capable of rotating and thus temporarily securing the base unit to the support base in a first orientation and wherein the elongated rotating grasping mechanism is capable of allowing the release of the base unit from the support base in a second orientation and wherein the elongated rotating grasping mechanism remains above the top surface of the support base; and wherein the elongated rotating grasping mechanism is generally flat.
Baratta teaches the use of a securing mechanism for a hand-held tool comprising a support base (3702; see Fig. 37) having an opening (at 3712) and a base unit (3704) of a handle portion (pivot adapter 3704), and further wherein a perimeter of the base unit (3704) is of substantially the same size and shape as the opening (at 3712) of the support base such that the base unit snugly fits into the opening of the support base; wherein the height of the base unit and the height of the opening of the support base are identical; wherein the top surface of the base unit (3704) is flush with the top surface of the support base (3702) when the base unit is placed into the opening of the support base during use; a pivot pin (see annotated Fig. 37 below) secured to the top surface of the support base (3702) and completely above the opening of the support base wherein the pivot pin passes through an elongated rotating grasping mechanism (3720; see annotated Fig. 37 below); wherein the elongated rotating grasping mechanism is capable of rotating and thus temporarily securing the base unit (3704) to the support base (3702) in a first orientation and wherein the elongated rotating grasping mechanism is capable of allowing the release of the base unit from the support base in a second orientation and wherein the elongated rotating grasping mechanism remains above the top surface of the support base; and wherein the elongated rotating grasping mechanism (3720) is generally flat, for the purpose of securely holding the base unit in a specified orientation. 


    PNG
    media_image2.png
    474
    540
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pool such that a perimeter of the base unit is of substantially the same size and shape as the opening of the support base such that the base unit snugly fits into the opening of the support base; wherein the height of the base unit and the height of the opening of the support base are identical; wherein the top surface of the base unit is flush with the top surface of the support base when the base unit is placed into the opening of the support base during use; a pivot pin secured to the top surface of the support base and completely above the opening of the support base wherein the pivot pin passes through an elongated rotating grasping mechanism; wherein the elongated rotating grasping mechanism is capable of rotating and thus temporarily securing the base unit to the support base in a first orientation and wherein the elongated rotating grasping mechanism is capable of allowing the release of the base unit from the support base in a second orientation and wherein the elongated rotating grasping mechanism remains above the top surface of the support base; and wherein the elongated rotating grasping mechanism is generally flat, as taught by Baratta, for the purpose of securely holding the base unit in a specified orientation.
Re Claim 2:  Pool further discloses a securing mechanism for a flat box finisher wherein the support base (see annotated Fig. 9 above) is permanently secured (in this case, it is integrally formed with) to the top (20) of the flat box finisher housing.
Re Claim 7:  Pool further discloses a securing mechanism for a flat box finisher further comprising: 
a pivot pin (see annotated Fig. 9 of Pool above) located on the base unit wherein the pivot pin is capable of allowing the handle portion (21) to rotate with respect to the base unit.

Response to Arguments
Applicant’s arguments in the response filed 26 September 2022 have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the new grounds of rejection were necessitated by the newly added claim language of claim 1 requiring that the pivot pin is “completely above the opening of the support base”.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678